DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to a computer program product which is to be executed by a processor in a computer, but does not provide any structure and is directed to a computer program per se. The MPEP cites that software must be claimed in combination with a medium, and said 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “The method implemented by  computer for transmitting data packets in a mesh network……”
It is entirely unclear if claim 3 is to be treated as independent or whether claim 3 should depend from claim 1, which is “A method implemented by computer for transmitting data packets in a mesh network”. If claim 3 is intended to be an independent claim it should be amended to recite, “A method implemented by computer 
Claim limitation “means for” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Furthermore, claim 11 invokes the limitations of claim 1, but is written as an independent claim, which renders the claim unclear. If the claim 11 is dependent on claim 1 the claim should be amended in such a way that dependency or lack thereof is clear to the reader. If the claim is independent the claim should recite the limitations of claim 1 that correspond to the device of claim 11. 
	Claims 12-13 are dependent on claim 11 and rejected the same reasons as given for claim 11 and for failing to cure the deficiencies therein. 
	Claim 14 is rejected under 101, but suffers from the same deficiencies as claim 11 and should be amended to overcome the rejection.

Allowable Subject Matter
Claims 1-2, 4-10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques to the field of telecommunications and in particular to a time and frequency resource allocation, device and method for the 
For example, a prior art reference Watteyne et al. “Using IEEE 802.15.4e Time-Slotted Channel Hopping (TSCH) in the Internet of Things (IoT): Problem Statement” May 2015, retrieved on 03/09/2020, from https://tools.ietf.org/html/rfc7554. This non-patent document discloses  the environment, problem statement, and goals for using the Time-Slotted Channel Hopping (TSCH) Medium Access Control (MAC) protocol of IEEE 802.14.4e in the context of Low-Power and Lossy Networks (LLNs). In section 3.8 discloses a scheduling mechanisms for nodes in the mesh network by a centralized devices for the allocation of cells, e.g. a time-slot and channel. The disclosure teaches that neighboring nodes should negotiate addition and deletion of cells in section 3.5.
While the disclosure of Watteyne teaches the allocation of cells among a group of nodes in a mesh, it does not disclose “allocating, on behalf of each of the nodes of rank '1', one or more cells of the frame for transmitting data from a node to the central node; 
repeating, rank by rank, recurrently to the maximum rank defined in the network, the step of allocation of cells on behalf of each of the nodes of one and the same rank; 
the step of allocation of cells on behalf of each of the nodes of one and the same rank 'n' being done node by node according to an arbitrary order, and consisting in: 
allocating cells radio link by radio link on the path between a current node N and the central node, beginning with the link attached to the central node, the allocation of 
a cell corresponding to the time unit is allocated neither in transmission nor in reception on any radio channel to any of the neighboring nodes of the node Ni having a received radio signal strength level in reception (RSSI) higher than a minimum level”
That is, the disclosure of Watteyne defines a mechanism for a TSCH node to communicate, it does not define the policies to build and maintain the communication schedule, matching the schedule to the multi-hop paths, and adaption of resources allocated between nodes, as stated on pg.4 of Watteyne. 
Another prior art reference Kanayama et al. (US 2017/0070357 A1) discloses allocating time slots to nodes in a mesh network corresponding to rank, par.[0040 – 0041] but does not disclose:
“the step of allocation of cells on behalf of each of the nodes of one and the same rank 'n' being done node by node according to an arbitrary order, and consisting in: 
allocating cells radio link by radio link on the path between a current node N and the central node, beginning with the link attached to the central node, the allocation of cells on a link between two nodes Ni and Nj consisting in a joint allocation on the nodes Ni and Nj on behalf of the node N, such that, for a cell allocated in transmission on the 
a cell corresponding to the time unit is allocated neither in transmission nor in reception on any radio channel to any of the neighboring nodes of the node Ni having a received radio signal strength level in reception (RSSI) higher than a minimum level”.
An additional prior art reference, Castagnoli et al. (US 2006/0215583 A1) disclose methods, apparatuses and systems directed to synchronizing transmissions among parent and child routing nodes in a hierarchical wireless mesh network.  In one implementation, the present invention employs a time slot scheduling algorithm to coordinate communications between wireless nodes of a hierarchical tree.  In one implementation, the present invention provides a wireless mesh network where slot scheduling information propagates throughout the mesh, while individual nodes in the mesh compute their respective time slot schedules based on this information and the current state of the network.  In one such implementation, a parent routing node computes its slot schedule and transmits certain parameters to its child nodes (as opposed to the schedule itself).  The child node(s) then iterates the same scheduling function based on the parameters passed to it to determine the slots with which it should communicate to its parent node and its child nodes
While the disclosure of Casatagnoli teaches allocation of time-slots it does not disclose:

repeating, rank by rank, recurrently to the maximum rank defined in the network, the step of allocation of cells on behalf of each of the nodes of one and the same rank; 
the step of allocation of cells on behalf of each of the nodes of one and the same rank 'n' being done node by node according to an arbitrary order, and consisting in: 
allocating cells radio link by radio link on the path between a current node N and the central node, beginning with the link attached to the central node, the allocation of cells on a link between two nodes Ni and Nj consisting in a joint allocation on the nodes Ni and Nj on behalf of the node N, such that, for a cell allocated in transmission on the node Ni on a time unit and a radio channel, there is a corresponding cell allocated in reception on the node Nj on the same time unit and on the same radio channel, a joint allocation being carried out if: a time unit is available in the node Ni; and the same time unit is available in the node Nj; and 
a cell corresponding to the time unit is allocated neither in transmission nor in reception on any radio channel to any of the neighboring nodes of the node Ni having a received radio signal strength level in reception (RSSI) higher than a minimum level”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411